MARY'S OPINION HEADING                                           




NO. 12-02-00339-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RONALD D. NELSON AND 
TREA NELSON,§
	APPEAL FROM THE 
APPELLANTS

V.§
	COUNTY COURT AT LAW OF

LARRY DOUGLAS NELSON,
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellants
perfected their appeal on November 18, 2002.  Thereafter, the record was filed on March 19, 2003,
making Appellants' brief due on or before April 18, 2003.  When Appellants failed to file their brief
within the required time, this court notified them on April 25, 2003 that the brief was past due, and
it warned that if no response explaining the delay were received by May 5, 2003, the appeal would
be dismissed for want of prosecution under Tex. R. App. P. 42.3(b).  
	As of May 12, 2003, Appellants have neither tendered their brief nor otherwise responded
to this court's notice.  Accordingly, Appellants' appeal is dismissed for want of prosecution pursuant
to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).

Opinion delivered May 14, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.




(PUBLISH)